                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                  Civil Case No. 5:21-cv-361
 DISABILITY RIGHTS NORTH CAROLINA,                       )
                                                         )
                                Plaintiff,               )
                                                         )
                 v.                                      )
                                                         )
 NORTH CAROLINA STATE BOARD OF                           )
 ELECTIONS, KAREN BRINSON BELL, in her                   )
 official capacity as Executive Director of the          )                    COMPLAINT
 NCSBOE, DAMON CIRCOSTA, in his official                 )                (Jury Trial Demanded)
 capacity as Chair of the NCSBOE, STELLA                 )
 ANDERSON, in her official capacity as                   )
 Secretary of the NCSBOE, JEFF CARMON III,               )
 in his official capacity as Member of the               )
 NCSBOE, STACY EGGERS IV, in his official                )
 capacity as Member of the NCSBOE, and                   )
 TOMMY TUCKER, in his official capacity as               )
 Member of the NCSBOE,                                   )
                                                         )
                                Defendants.              )
                                                         )


                                        INTRODUCTION


       1.      Section 208 of the Voting Rights Act, 52 U.S.C. § 10508, mandates that voters

with disabilities who need assistance with voting must be permitted their choice of assistant, so

long as the assistant is not their employer or union officer. North Carolina law violates Section

208 of the Voting Rights Act by limiting the assistance available to voters with disabilities who

need assistance obtaining an absentee ballot, and by prohibiting voters with disabilities living in

facilities from relying on any person associated with the facility for assistance with any of the

steps required to vote absentee. Plaintiff brings this action to enforce the federal right of voters

with disabilities to rely on the assistant of their choosing when they vote.

                                                  1


            Case 5:21-cv-00361-BO Document 1 Filed 09/09/21 Page 1 of 9
                                  JURISDICTION AND VENUE

        2.      Plaintiff brings this action pursuant to the Supremacy Clause, U.S. Const. Art. VI,

Cl. 2, Section 208 of the Voting Rights Act, 52 U.S.C. § 10508, and 42 U.S.C. § 1983, et seq.

        3.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1343.

        4.      Declaratory and injunctive relief are authorized by 28 U.S.C. §§ 2201 and 2202.

        5.      Venue is appropriate in the United States District Court for the Eastern District of

North Carolina pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events and

omissions that gave rise to Plaintiff’s claim occurred within this District and Defendants’

principal office and place of business is in this District.

                                              PARTIES

        6.      Plaintiff Disability Rights North Carolina (“DRNC”) is an independent non-profit

corporation organized under the laws of the State of North Carolina. DRNC is a Protection and

Advocacy system (“P&A”), as that term is defined under the Developmental Disabilities

Assistance and Bill of Rights Act, 42 U.S.C. § 15041 et seq., the Protection and Advocacy for

Individuals with Mental Illness Act of 1986, 42 U.S.C. § 10801 et seq., and the Protection and

Advocacy of Individual Rights Act, 29 U.S.C. § 794e et seq., with offices in the State of North

Carolina located at 3724 National Dr., Suite100, Raleigh, NC 27612.

        7.      As North Carolina’s P&A, DRNC is specifically authorized to pursue legal,

administrative, and other appropriate remedies or approaches to ensure the protection of, and

advocacy for, the rights of individuals with disabilities. 42 U.S.C. § 15043(a)(2)(A)(i).

        8.      Defendant North Carolina State Board of Elections (“NCSBE”) is the State

agency responsible for managing and supervising elections in North Carolina.

                                                   2


             Case 5:21-cv-00361-BO Document 1 Filed 09/09/21 Page 2 of 9
       9.       NCSBE is responsible for ensuring that North Carolina operates elections in

conformity with state and federal law, including Section 208 of the Voting Rights Act.

       10.      Defendant Karen Brinson Bell is sued in her official capacity as the Executive

Director of the NCSBE.

       11.      Defendant Damon Circosta is sued in his official capacity as the Chair of the

NCSBE.

       12.      Defendant Stella Anderson is sued in her official capacity as the Secretary of the

NCSBE.

       13.      Defendants Jeff Carmon III, Stacy Eggers IV, and Tommy Tucker are sued in

their official capacity as members of the NCSBE.

       14.      All Defendants are “persons” for purposes of 42 U.S.C. § 1983.

       15.      Defendants are sued pursuant to the Voting Rights Act and 42 U.S.C. § 1983 for

declaratory and injunctive relief for actions taken under color of state law that violate Section

208 of the Voting Rights Act and deprive voters with disabilities of the right to rely on the

assistant of their choosing when they vote. Plaintiff does not seek monetary relief.

                                              FACTS

       16.      In order to vote absentee in North Carolina, a voter must: (1) obtain an absentee

ballot request form; (2) complete and return the absentee ballot request form; (3) receive the

absentee ballot form in the mail; and (4) complete and mail the absentee ballot. Each step occurs

at a different time during the weeks and months leading up to an election.

       17.      Depending on an individual’s disability, those who need assistance may need

assistance with some or all steps of the absentee voting process.



                                                 3


             Case 5:21-cv-00361-BO Document 1 Filed 09/09/21 Page 3 of 9
          18.      In recognition that voters with disabilities may require assistance with voting,

Congress mandated that:

          Any voter who requires assistance to vote by reason of blindness, disability, or
          inability to read or write may be given assistance by a person of the voter’s
          choice, other than the voter’s employer or agent of that employer or officer or
          agent of the voter’s union.

52 U.S.C. § 10508.

          19.      North Carolina law restricts who may assist an individual in obtaining an absentee

ballot:

          A request for absentee ballots is not valid if . . . [t]he completed written request is
          completed, partially or in whole, or signed by anyone other than the voter, or the
          voter's near relative or verifiable legal guardian.

N.C. Gen. Stat. § 163-230.2(e). The same limitation applies with regard to requesting a ballot

through an online portal. N.C. Gen. Stat. § 163-230.3.

          20.      N.C. Gen. Stat. §§ 163-230.2(e) and 230.3 proscribe and circumscribe who may

assist in requesting an absentee ballot, denying voters with disabilities their choice of assistant in

requesting an absentee ballot.

          21.      It is also illegal under North Carolina law

          [f]or any owner, manager, director, employee, or other person, other than the
          voter's near relative or verifiable legal guardian, to (i) make a written request
          pursuant to G.S. 163-230.1 [for an absentee ballot] or (ii) sign an application or
          certificate as a witness, on behalf of a registered voter, who is a patient in any
          hospital, clinic, nursing home or rest home in this State or for any owner,
          manager, director, employee, or other person other than the voter's near relative or
          verifiable legal guardian, to mark the voter's absentee ballot or assist such a
          voter in marking an absentee ballot.

N.C. Gen. Stat. § 163-226.3(a)(4) (2021) (emphases added).




                                                     4


                Case 5:21-cv-00361-BO Document 1 Filed 09/09/21 Page 4 of 9
       22.       There are thousands of individuals with disabilities in North Carolina living in a

“hospital, clinic, nursing home or rest home” (hereinafter “congregate setting”).

       23.       Many individuals with disabilities living in congregate settings need assistance

with voting because of their disabilities.

       24.       A voter with a disability living in a congregate setting is prohibited by state law to

       permit another person to assist the voter in marking that voter's absentee ballot, to
       be in the voter's presence when a voter votes an absentee ballot, or to observe the
       voter mark that voter's absentee ballot.

N.C. Gen. Stat. § 163-226.3(a)(6).

       25.       A voter with a disability living in a congregate setting also is barred from

requesting help with mailing a ballot from an individual affiliated with the facility in which the

voter lives, even if the ballot envelope is sealed. N.C. Gen. Stat. § 163-231(b)(1).

       26.       Facility staff are often the only reliable assistants available to an individual with a

disability living in a facility and are often residents’ most consistent and trusted source of

assistance.

       27.       The ballot request provisions of N.C. Gen. Stat. §§ 163-230.1, 230.2, and 230.3,

the ballot completion provisions of N.C. Gen. Stat. § 163-226.3, and the ballot delivery provision

of N.C. Gen. Stat. § 163-231(b)(1) directly contravene Section 208 of the Voting Rights Act by

limiting the ability of individuals with disabilities to “be given assistance by a person of the

voter’s choice.”

       28.       Section 208 of the Voting Rights Act confers rights on all voters with disabilities.

       29.       The above provisions of state law create a barrier to absentee voting for voters

with disabilities who need assistance with voting.




                                                    5


              Case 5:21-cv-00361-BO Document 1 Filed 09/09/21 Page 5 of 9
       30.      Impairing the right to an assistant of the voter’s choosing in the absentee voting

process limits the rights of all voters with disabilities who may need assistance with absentee

voting in any election in which they may choose to vote absentee.

       31.      All North Carolina voters with disabilities are constituents of Plaintiff DRNC. As

a P&A, Plaintiff DRNC is accountable to members of the disability community and is authorized

under federal law to represent the interests of North Carolinians with disabilities.

       32.      Protecting the voting rights of individuals with disabilities is germane to Plaintiff

DRNC’s purpose.

       33.      One or more of Plaintiff DRNC’s constituents would have standing to redress the

violations complained of herein.

       34.      On behalf of its constituents with disabilities who are being denied their federally

protected right to elect to vote absentee with an assistant of their choosing, each of whom would

have standing to challenge the infringement of the rights conferred by Section 208 of the Voting

Rights Act, Plaintiff DRNC seeks to end the impairment of constituents’ rights under Section

208 of the Voting Rights Act.

       35.      Plaintiff DRNC has experienced a frustration of its mission to promote voting by

people with disabilities by the barriers created by the above-referenced violations of Section 208.

The functioning of Plaintiff DRNC’s voting work is impaired by these same barriers.

       36.      Plaintiff DRNC engages in a variety of work to promote voting by people with

disabilities, including those living in congregate settings.

       37.      Over the course of several years preceding the filing of this Complaint, Plaintiff

DRNC has:

             a. Engaged in voter registration of people with disabilities;

                                                  6


             Case 5:21-cv-00361-BO Document 1 Filed 09/09/21 Page 6 of 9
             b. Compiled and issued non-partisan voter guides, including the distribution of these

                guides to congregate settings and other locations;

             c. Operated a summer intern program specifically targeted at registration and voter

                engagement of people with disabilities;

             d. Engaged in get-out-the-vote efforts, and efforts to protect the votes of voters with

                disabilities in congregate settings during vote canvassing;

             e. Advocated for adequate staffing of Multi-partisan Assistance Teams (“MAT”) by

                county boards of elections so that such teams could provide assistance to voters

                with disabilities living in congregate settings;

             f. Engaged in an awareness campaign to ensure that congregate care facilities made

                early contacts and requests for assistance to their county’s MAT;

             g. Fielded and attempted to address concerns from facilities and individuals where

                voters’ ability to cast absentee ballots was frustrated by unavailability or

                inadequacy of MATs and the above prohibitions on who may provide assistance

                to certain voters with disabilities; and

             h. Litigated access to absentee voting for blind voters.

       38.      Plaintiff DRNC has diverted resources because of the continued barriers to voting

created by the above provisions of North Carolina law. Plaintiff DRNC has spent staff time

attempting to address the unavailability of MATs as an alternative source of assistance, including

extensive communications with the 100 county boards and the State Board of Elections

regarding the need to staff MATs and identified deficiencies during election cycles. Plaintiff

DRNC has worked with facilities and long-term care ombudsmen to help identify alternative

means to enable facility residents to vote. Plaintiff DRNC has pursued legislative and executive

                                                   7


             Case 5:21-cv-00361-BO Document 1 Filed 09/09/21 Page 7 of 9
advocacy to address the current violation of Section 208 of the Voting Rights Act. Plaintiff

DRNC has provided direct assistance with voter registration and voting by people in facilities

because of the legal barriers to assistance by congregate care staff.

                                     CLAIM FOR RELIEF
                   (Voting Rights Act, 52 U.S.C. § 10508 and 42 U.S.C. § 1983)

        39.      Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs as if specifically alleged herein.

        40.      Plaintiff brings this action pursuant to 52 U.S.C. § 10508 and 42 U.S.C. § 1983

and the Supremacy Clause of the U.S. Constitution to redress the above violation of rights

protected by Section 208 of the Voting Rights Act.

        41.      Provisions of N.C. Gen. Stat. §§ 163-226.3, 230.1, 230.2, 230.3, and 163-

231(b)(1), as applied to voters with disabilities who need assistance with voting, directly conflict

with Section 208 of the Voting Rights Act.

        42.      Defendants have acted under color of state law to infringe the rights of voters with

disabilities to rely on the assistant of their choice in voting.

        43.      Plaintiff is entitled to a declaration that the provisions of N.C. Gen. Stat. §§ 163-

226.3, 230.1, 230.2, 230.3, and 163-231(b)(1) violate Section 208 of the Voting Rights Act, as

applied to voters with disabilities who need assistance with voting. Plaintiff is entitled to an

injunction barring enforcement of those sections as to the selection of assistants by voters with

disabilities. Plaintiff is entitled to declaratory and injunctive relief to remedy Defendants’

infringement on the rights protected by Section 208 of the Voting Rights Act.

        44.      Plaintiff is also entitled to recover costs and attorneys’ fees pursuant to 42 U.S.C.

§ 1988 and 52 U.S.C. § 10310.


                                                    8


              Case 5:21-cv-00361-BO Document 1 Filed 09/09/21 Page 8 of 9
                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests the Court to provide relief as set forth below:

       1.      A declaration that Defendants have violated and continue to violate Section 208

of the Voting Rights Act by infringing on the rights of voters with disabilities to receive

assistance from the person of their choice;

       2.      An injunction prohibiting Defendants from limiting the choice of assistants

available to voters with disabilities, or otherwise infringing the rights of voters with disabilities

under Section 208 of the Voting Rights Act;

       3.      An award of Plaintiff’s reasonable attorneys’ fees and costs pursuant to 42 U.S.C.

§ 1988 and 52 U.S.C. § 10310; and

       4.      Such other and further relief as the Court may deem just and proper.



       This 9th day of September, 2021.

                                               Respectfully submitted,

                                               /s/ Lisa Grafstein
                                               Lisa Grafstein
                                               lisa.grafstein@disabilityrightsnc.org
                                               N.C. State Bar No. 22076

                                               Holly Stiles
                                               holly.stiles@disabilityrightsnc.org
                                               N.C. State Bar No. 38930

                                               DISABILITY RIGHTS NC
                                               3724 National Drive, Suite 100
                                               Raleigh, NC 27612
                                               Phone: (919) 856-2195
                                               Fax: (919) 856-2244




                                                   9


            Case 5:21-cv-00361-BO Document 1 Filed 09/09/21 Page 9 of 9
